665 So. 2d 1172 (1996)
STATE ex rel. Vandyke MELINIE
v.
STATE of Louisiana.
No. 93-KH-1380.
Supreme Court of Louisiana.
January 12, 1996.
Reconsideration Denied February 16, 1996.
PER CURIAM.
We grant the application in order to rule definitively on the issue of whether a person may raise the question of excessiveness of sentence in a post-conviction application. La.Code Crim.Proc. art. 930.3, which sets out the exclusive grounds for granting post-conviction relief, provides no basis for review of claims of excessiveness or other sentencing error post-conviction. See State v. Gibbs, 620 So. 2d 296 (La.App. 3d Cir.1993); cf. State ex rel. Glover v. State, 93-2330, p. 7, 11-14 (La. 9/5/95), 660 So. 2d 1189, 1194, 1196-98. Accordingly, relator's claim for post-conviction relief based on the excessiveness of his sentence is denied.